Wheeler, J.
The answer admits that the plaintiff was the acting administrator, under the appointment and by authority of the Probate Court: that the order of sale and sale were ^regularly procured and made in the due course of administration, and the sale approved by the Court. At the time of the sale and the confirmation thereof by the Court, the administrator had renewed his bond. The fairness of the sale is not questioned ; nor does it appear that there whs any question of the authority of the administrator. It was recognized and his acts approved by the Probate Court. Upon these facts, disclosed by the plea, there can be no question that the purchaser acquired good title as against the estate, represented by the administrator. The alleged failure of consideration was not sustained by the facts disclosed by the plea ; and the exceptions were rightly sustained. Upon the agreed statement of facts, the law is too clearly with the plaintiff to admit of question. The judgment is affirmed.
Judgment affirmed.